DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Senes et al. (U.S. Patent Applications Publication No. 2010/0065811) in view of Hwang et al. (U.S. Patent Applications Publication No. 2003/0185267), and evidenced by Harris (U.S. Patent No. 5,652,437).
Regarding to claim 1, Senes teaches a nitride semiconductor multilayer structure comprising:
a first nitride semiconductor layer (Fig. 3, element 303; [0054], line 8);
a second nitride semiconductor layer (Fig. 3, element 305
a third nitride semiconductor layer formed between the first nitride semiconductor layer and the second nitride semiconductor layer (Fig. 3, element 304; [0055], lines 1-2),
wherein the third nitride semiconductor layer includes a first region and a second region that surrounds the first region in a same plane (Fig. 3, current confinement layer 304 includes first region, which is center portion (white) in the figure, and second region (grey) that surrounds the first region in a same plane), and
an indium content of the second region ([0055], line 1-2, AlInN compound contains indium (In)).
Senes does not explicitly disclose the indium content of the second region is lower than an indium content of the first region.
Hwang discloses a confine layer includes a first region and a second region that surrounds the first region, a indium content of the second region is lower than an indium content of the first region (Fig. 1, [0045], lines 4-6, second region 150 contains InGaAsP, [0045], lines 14-16, first region between layers 160 and 162 has same material with 160/162, which is InP. Indium in the first region is one portion of the four portions, while Indium in the second region is one portion of the two portion, thus indium content of the second region is lower than an indium content of the first region).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Senes in view of Hwang to configure the indium content of the second region to be lower than an indium content of the first region in order to increase resistivity for the second region (Hwang , [0062], last 7 lines), because lower indium content results in higher bandgap, thus increases resistivity (Harris, column 2, lines 62-65). Please also see the charts (common knowledge, well known in the art) below, bandgap of InP is lower than of InGaAsP.

    PNG
    media_image1.png
    331
    473
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    294
    386
    media_image2.png
    Greyscale

Regarding to claim 4, Hwang teaches the third nitride semiconductor layer has a thickness of 20 nm or more ([0061], last 3 lines). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Senes in view of Hwang to configure the third nitride semiconductor layer having a thickness of 20 nm or more in order to ensure sufficient current blocking capability, thus to enhance performance.
Regarding to claim 5, Senes teaches the first region and the second region each include Al ([0054], last 2 line, [0055], lines 3-10).
Regarding to claim 6, Senes teaches the first region and the second region are each formed of AlInN or AlGaInN ([0055], lines 3-10).
Regarding to claim 7, Senes teaches nitride semiconductor multilayer structure including an active layer that emits light ([0040], line 1, the reference discloses a light emitting device).
Regarding to claim 8, Hwang teaches the nitride semiconductor multilayer structure includes a resonator structure that causes the light emitted from the active layer to resonate (Fig. 1, [0021], lines 1-5, surface-emitting laser includes a resonator structure limited by top DBR mirror and bottom DBR mirror, causes the light emitted from the active layer to resonate between the two mirrors). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Senes in view of Hwang to 
Regarding to claim 9, Senes teaches the light emitting element according to claim 7 ([0040], line 1).
Regarding to claim 10, Senes teaches a method for producing a nitride semiconductor multilayer structure, the method comprising:
forming a first nitride semiconductor layer, a second nitride semiconductor layer, and a third nitride semiconductor layer on a substrate, the third nitride semiconductor layer being formed between the first nitride semiconductor layer and the second nitride semiconductor layer (Fig. 3, [0055], lines 1-10, first nitride semiconductor layer 303, second nitride semiconductor layer 305, and third nitride semiconductor layer 304 on a substrate, the third nitride semiconductor layer 304 being formed between the first nitride semiconductor layer 303 and the second nitride semiconductor layer 305); and
performing heat treatment (epitaxial growth/deposition of a semiconductor layer involve heating) so as to form, in the third nitride semiconductor layer, a first region and a second region that surrounds the first region in a same plane, the first region allowing an electric current to flow through the first region between the first nitride semiconductor layer and the second nitride semiconductor layer, and the second region preventing the electric current from flowing through the second region (Fig. 3, the third nitride semiconductor layer, which is a current confinement layer, including first region and a second region that surrounds the first region in a same plane, allowing an electric current to flow through the first region between the first nitride semiconductor layer 303 and the second nitride semiconductor layer 305, the second region preventing the electric current from flowing through),
wherein an indium content of the second region ([0055], line 1-2, AlInN contents indium (In)).
Senes does not explicitly disclose the indium content of the second region is lower than an indium content of the first region.
Hwang discloses a confine layer includes a first region and a second region that surrounds the first region, a indium content of the second region is lower than an indium content of the first region (Fig. 1, [0045], lines 4-6, second region 150 contains InGaAsP, [0045], lines 14-16, first region between layers 160 and 162 has same material with 160/162, which is InP. In in the first region is one portion of the four portions, while Indium in the second region is one portion of the two portion, thus indium content of the second region is lower than an indium content of the first region).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Senes in view of Hwang to configure the indium content of the second region to be lower than an indium content of the first region in order to increase resistivity for the second region (Hwang , [0062], last 7 lines), because lower indium content results in higher bandgap, thus increases resistivity (Harris, column 2, lines 62-65). Please also see the charts (common knowledge) below, bandgap of InP lower than of InGaAsP.

    PNG
    media_image1.png
    331
    473
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    294
    386
    media_image2.png
    Greyscale

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Senes et al. (U.S. Patent Applications Publication No. 2010/0065811) in view of Harris (U.S. Patent No. 5,652,437).
Regarding to claim 2, Senes teaches a nitride semiconductor multilayer structure comprising:
a first nitride semiconductor layer (Fig. 3, element 303; [0054], line 8);
a second nitride semiconductor layer (Fig. 3, element 305; [0055], line 6); and
a third nitride semiconductor layer formed between the first nitride semiconductor layer and the second nitride semiconductor layer (Fig. 3, element 304; [0055], lines 1-2),
wherein the third nitride semiconductor layer includes a first region and a second region that surrounds the first region in a same plane (Fig. 3, current confinement layer 304 includes first region, center portion (white) in the figure, and second region (grey) that surrounds the first region in a same plane).
Senes discloses the third nitride layer is a current confinement layer, which allows the current from the first nitride layer 303 to flow through the first region (center portion layer 304) to reach second nitride semiconductor layer 305. Thereby, the first nitride semiconductor layer, the second nitride semiconductor layer, and the first region, are conductive layers, and the second 
However, Senes does not explicitly disclose the second region has a largest band gap, among the first nitride semiconductor layer, the second nitride semiconductor layer, the first region, and the second region.
Harris discloses a higher bandgap results in a higher resistivity (column 2, lines 63-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Senes in view of Harris to configure the second region having a largest band gap, among the first nitride semiconductor layer, the second nitride semiconductor layer, the first region, and the second region, in order to ensure the second region having a largest resistivity, among the first nitride semiconductor layer, the second nitride semiconductor layer, the first region, and the second region, thus to enhance performance.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 3, the prior art fails to anticipate or render obvious the claimed limitations including “a band gap of the second region is larger than a band gap of each of the first nitride semiconductor, the second nitride semiconductor layer, and the first region by 0.5 eV or more” in combination with the limitations recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828